Title: General Orders, 29 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 29th 1776
Parole Carolina.Countersign Lee.


Varnum’s, Hitchcock’s, Little’s, Read’s, and Bailey’s Regiments, to march on Monday Morning at Sun-rise: Brigadier Genl Green, will take the Command of this brigade—Deputy Qr Mr General Parke, will provide the necessary Teams, and the Commissary General, will deliver the Provisions for the march: The Adjutant General will give the marching Orders to the Colonels commanding the divisions.
The Field Officers of regiments, and Captains of Companies, will be answerable for any damage done to the Barracks upon their mens removing out; therefore it behoves them to see no wanton destruction is committed, as they will be charged with a sum sufficient to pay for repairing the mischief done.
